                            Case 2:19-mj-01296 Document 1 Filed 07/29/19 Page 1 of 5
AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSASalvatore L. Astolfi)                              19-089


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                    Eastern District of Pennsylvania

                   United States of America                               )
                                 V.                                       )
                     AYENDE ALVARADO                                      )      Case No.
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                            Defendant(s)


                                                    CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      July 26, 2019                    in the county of           Philadelphia       in the
      Eastern          District of           Pennsylvania            , the defendant(s) violated:

                Code Section                                                        Offense Description
 Title 18, United States Code,                    Possession of a firearm by a felon
 Section 922(g)( 1)




          This criminal complaint is based on these facts:
 SEE ATTACHED AFFIDAVIT (incorporated herein)




          !if   Continued on the attached sheet.




                                                                                               Christopher Chase, SA HSI
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:   }f             2.   ~ ;Ji)/ "j                                                                Judge 's signature

City and state:                  Philadelphia, Pennsylvania                               Honorable Carol Sandra Moore Wells
                                                                                                    Printed name and title
             Case 2:19-mj-01296 Document 1 Filed 07/29/19 Page 2 of 5



                           AFFIDAVIT FOR ARREST WARRANT

I, Christopher Chase, being duly sworn, do hereby depose and say that:

       1.      I am a Special Agent with the Department of Homeland Security, Immigration

and Customs Enforcement, Homeland Security Investigations and have been so employed for

12 years. Prior to my current employment, I was employed as an Officer with the United States

Customs and Border Protection for 4 years. This affidavit is being submitted in support of arrest

warrant for Ayende ALVARADO for his possession of a firearm on July 26, 2019, after having

been convicted of a crime punishable by imprisonment for a term exceeding one year, in

violation of Title 18, United States Code, Section 922(g)(l). I have not included every fact

known to me concerning this investigation, rather I have submitted only those facts and

circumstances that I believe establish probable cause to support the issuance of an arrest warrant

for Ayende ALVARADO. The following information was compiled by your affiant from a

variety of sources to include my own personal knowledge and observations as well as the

knowledge and observations of other law enforcement officers and agents with whom I am

working on this investigation.

       2.      On or about July 26, 2019, I along with other Homeland Security Investigation

(HSI) Agents, Philadelphia Police detectives and members of the Philadelphia Police Department

S.W.A.T Unit, executed a federal search and seizure warrant issued by United States Magistrate

Carol Sandra Moore Wells in the Eastern District of Pennsylvania (19-1272-M) on July 25,

2019, at the residence of Ayende ALVARADO, located at 3735 N. 7th Street, Philadelphia,

Pennsylvania 19140.
             Case 2:19-mj-01296 Document 1 Filed 07/29/19 Page 3 of 5



       3.      During the execution of the search and seizure warrant Philadelphia Police

Department S.W.A.T. officers encountered Ayende ALVARADO in the bathroom area of the

second floor of the residence.

       4.      Officers observed ALVARADO throw what later was determined to be a firearm

into a trashcan in the bathroom of his residence.

       5.      Once the residence was secure by S.W.A.T. officers, Detective Mancuso with

Philadelphia Major Crimes Unit recovered a Ruger .44 Magnum revolver loaded with six live

rounds of ammunition from the trash can located in the bathroom where ALVARADO was

observed throwing it.

       6.      ALVARADO is a convicted felon thus he is prohibited from possessing a firearm.

ALV ARADO' s history of felony arrests and convictions includes the following:

       a. On March 3, 2000, Ayende ALVARADO was arrested by the Philadelphia Police
          Department and charged with robbery, aggravated assault, carrying a firearm without
          a license, carrying a firearm public street or place, theft by unlawful taking, theft by
          receiving stolen property, possessing instruments of a crime, and simple assault. On
          February 7, 2001 , he was found guilty ofrobbery, carrying a firearm without a license
          and possessing an instrument of crime, and sentenced to five - ten years'
          imprisonment.

       b. On December 17, 2017, Ayende ALVARADO was arrested by the Philadelphia
          Police Department and charged with burglary, possessing instrument of a crime, theft
          by unlawful taking, and receiving stolen property. On June 13, 2018, he plead guilty
          to burglary and possessing an instrument of crime, and was sentenced, three-years'
          probation.

       7.      In addition to the loaded Ruger .44 Magnum revolver discussed in paragraph 5

above, the search of the residence revealed a total of nine fully assembled firearms, including an

Intratec 9mm AB-10 pistol with an obliterated serial number, and a Sig Sauer P229 .357 pistol,

also with an obliterated serial number. The search also revealed several disassembled firearms,

numerous 30 round magazines and several dozen rounds of ammunition of various calibers.
              Case 2:19-mj-01296 Document 1 Filed 07/29/19 Page 4 of 5



       8.      During the execution of the search warrant I along with Detective Michael Dixon

interviewed ALVARADO. During this interview ALVARADO stated that the firearms that

were in the house belonged to him. He also admitted that he was aware that as a felon he was

prohibited from possessing firearms.

       9.      During the interview, ALVARADO told SA Chase and Detective Dixon that he

heard the dogs barking in the back of the home then saw S.W.A.T. officers. ALVARADO stated

that after he observed the officers he attempted to hide his firearms in the bathroom.

       10.     ALVARADO was taken into custody and transported to the United States

Customs House for processing. ALVARADO was advised of his Miranda right and signed a

waiver form waiving his rights and agreeing to be interviewed further by agents.

       11.     After ALVARADO waived his rights, I asked ALVARADO about the firearms

with obliterated serial numbers. ALVARADO stated that he never obliterated any of the serial

numbers and stated further that the serial numbers were already removed when he obtained the

firearms. During this interview, ALVARADO also reconfirmed that all the firearms in the house

were his but stated that two of them were originally purchased by his mother. He explained that

he got the other firearms "on the street."

        12.    I have spoken with a Special Agent from the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF) who specializes in interstate nexus analysis. I was informed that

Ruger does not manufacture any firearms in the Commonwealth of Pennsylvania, therefore the

Ruger .44 Magnum revolver discussed in paragraph 5 above was manufactured outside of

Pennsylvania. Therefore by virtue of its presence in Pennsylvania at the time of its seizure, the

firearm traveled through the channels of interstate commerce sometime prior to its seizure.
               Case 2:19-mj-01296 Document 1 Filed 07/29/19 Page 5 of 5



         13.     Based on the above facts, your affiant avers that there is probable cause to believe

 that defendant Ayende ALVARADO has violated Title 18 United States Code, Section 922(g)(l)
 (felon in possession of a firearm).



                                                ~~
                                              Christopher Chase, Special Agent
                                              Homeland Security Investigations
Sworn to and subscribed
before me this27~ay
of July, 2019




United States Magistrate Judge
